DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-35 in the reply filed on 06/16/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) in view of Chi (USPGPUB DOCUMENT: 2015/0311151, hereinafter Chi) and Chen (USPGPUB DOCUMENT: 2017/0317027, hereinafter Chen) and Wu(USPGPUB DOCUMENT: 2018/0122738, hereinafter Wu).




Baek does not disclose forming a plurality of conductive contacts within the first ILD structure; forming a plurality of conductive wire(10a/10b/10c of Baek)s over the plurality 
wherein a thickness of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is greater than a thickness of the conductive capping layer; 
patterning the etch stop layer(silicon nitride 11)[0051 of Baek]; forming an upper dielectric layer  along sidewalls of the conductive wire(10a/10b/10c of Baek)s and an upper surface of the etch stop layer(silicon nitride 11)[0051 of Baek] such that the upper dielectric layer lines the plurality of opening(opening between 10b/10c/11 in Fig 6 of Baek)s
the second ILD structure comprises a plurality of air-gap(AG1/2)s; wherein a bottom surface of the second ILD structure is disposed below a top surface of the first ILD structure, and wherein the second ILD structure is formed such that the air-gap(AG1/2)s are disposed within the opening(opening between 10b/10c/11 in Fig 6 of Baek)s.


Chi discloses in Fig 1-8 forming a conductive capping layer(222)[0023] along an upper surface of each conductive wire(220);  selectively depositing a dielectric capping layer(224)[0025 ]over the conductive capping layer; 
wherein a thickness of the dielectric capping layer is greater than a thickness of the conductive capping layer (224 is thicker than 220); 
forming an upper dielectric layer  (216)[0017 of Chi] along sidewalls of the conductive wire(left/right 220)s such that the upper dielectric layer lines the plurality of 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chi to the teachings of Baek in order to prevent features that may actually collapse or fall down during the fabrication process [0002, Chi].  In doing so, forming an upper dielectric layer (216)[0017 of Chi] along sidewalls of the conductive wire(left/right 220 of Chi)s and an upper surface of the etch stop layer(silicon nitride 11)[0051 of Baek]

Baek and Chi do not disclose forming a plurality of conductive contacts within the first ILD structure; forming a plurality of conductive wire(10a/10b/10c of Baek)s over the plurality of conductive contacts; patterning the etch stop layer(silicon nitride 11)[0051 of Baek]; 

Chen discloses in Fig 4A forming a plurality of conductive contacts (108a/b)[0019] within the first ILD structure (103); forming a plurality of conductive wires (left/right portions 109) over the plurality of conductive contacts



Baek and Chi and Chen do not disclose patterning the etch stop layer(silicon nitride 11)[0051 of Baek]; 

Wu discloses in Fig 1-8A patterning the etch stop layer(40)[0029]; 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wu to the teachings of Baek in order to have continual improvement in semiconductor IC performance and functionality [0003, Wu]



Re claim 19 Baek Chi Chen and Wu disclose the method of claim 16, wherein the patterning process removes at least a portion of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] such that a thickness of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] discretely decreases from a first sidewall of the plurality of conductive wire(10a/10b/10c of Baek)s to a second sidewall (since 224 of Chi is decreases discontinuously from the sidewalls of the conductive wires, this may be interpreted as a thickness of the dielectric capping layer discretely decreases from a 

Re claim 20 Baek Chi Chen and Wu disclose the method of claim 19, wherein the patterning includes exposing the etch stop layer(silicon nitride 11)[0051 of Baek] and the first ILD structure to one or more chlorine-based etchants [0032 of Wu].


Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) in view of Wu (USPGPUB DOCUMENT: 2018/0122738, hereinafter Wu).



Re claim 21 Baek disclose in Fig 2-8, 10, 11 a method of forming a semiconductor device, comprising:
forming a first conductive wire(10a/10b/10c of Baek) and a second conductive wire(10a/10b/10c of Baek) within a first dielectric structure(3 in Fig 3 of Baek);
selectively depositing a dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] over the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek) such that the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is separated from a top surface of the first dielectric structure(Fig 5 of Baek);

depositing a second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] over the first dielectric structure(3 in Fig 3 of Baek) and within the opening(opening between 10b/10c/11 in Fig 6 of Baek), wherein an air-gap(AG1/2) and is laterally between the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek).

Baek does not disclose wherein an air-gap(AG1/2) is disposed within the second dielectric structure

Wu discloses in Fig 1-8A wherein an air-gap(75A/B/C) is disposed within the second dielectric structure (70)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wu to the teachings of Baek in order to have continual improvement in semiconductor IC performance and functionality [0003, Wu]





Re claim 22 Baek and Wu disclose the method of claim 21, wherein the air-gap(AG1/2) is disposed laterally between opposing sidewalls of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek].

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) and Wu(USPGPUB DOCUMENT: 2018/0122738, hereinafter Wu) in view of Chi (USPGPUB DOCUMENT: 2015/0311151, hereinafter Chi).

Re claim 28 Baek and Wu disclose the method of claim 21, 

Baek and Wu do not disclose further comprising:
forming an upper dielectric layer between the etch stop layer(silicon nitride 11)[0051 of Baek] and the second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek], wherein the upper dielectric layer is disposed between the air-gap(AG1/2) and the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek).




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chi to the teachings of Baek in order to prevent features that may actually collapse or fall down during the fabrication process [0002, Chi].  In doing so, forming an upper dielectric layer(216)[0017 of Chi] between the etch stop layer(silicon nitride 11)[0051 of Baek] and the second dielectric structure(228 of Chi),

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) and Wu(USPGPUB DOCUMENT: 2018/0122738, hereinafter Wu) in view of Ke (USPGPUB DOCUMENT: 2019/0210061, hereinafter Ke).

Re claim 23 Baek and Wu disclose the method of claim 21, wherein before selectively depositing the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek], 

Baek and Wu do not disclose a self-assembled monolayer (SAM) is selectively deposited along the top surface of the first dielectric structure(3 in Fig 3 of Baek) such 

Ke discloses a self-assembled monolayer (SAM) (130)[0035 of Ke] is selectively deposited along the top surface of the first dielectric structure(dielectric 110)[0005,0034] 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ke to the teachings of Baek in order to remove unwanted deposits to improve overall process selectivity [0008,0009, Ke].  In doing so, a self-assembled monolayer (SAM) (130)[0035 of Ke] is selectively deposited along the top surface of the first dielectric structure(dielectric 110)[0005,0034 of Ke] such that the SAM is separated from the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek)


Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) and Wu(USPGPUB DOCUMENT: 2018/0122738, hereinafter Wu) and Ke in view of Chi.


Re claim 24 Baek and Wu and Ke disclose the method of claim 23, further comprising:


Baek and Wu and Ke do not disclose forming a conductive capping layer along top surfaces of the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek), wherein the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] directly contacts a top surface of the conductive capping layer.


Chi discloses in Fig 1-8 forming a conductive capping layer (222)[0023 of Chi] along top surfaces of the first conductive wire(left/right 220) and the second conductive wire(left/right 220), wherein the dielectric capping layer(224) directly contacts a top surface of the conductive capping layer.


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chi to the teachings of Baek in order to prevent features that may actually collapse or fall down during the fabrication process [0002, Chi].  


Re claim 25 Baek and Wu and Ke and Chi disclose the method of claim 24, wherein the SAM is selectively deposited such that the SAM(130)[0035 of Ke]  is not deposited along the top surface of the conductive capping layer(222)[0023 of Chi] (since the SAM is deposited along the top surface of the first dielectric structure, this may be interpreted 

Re claim 26 Baek and Wu and Ke and Chi disclose the method of claim 24, wherein the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is selectively deposited such that a thickness of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is greater than a thickness of the conductive capping layer(222)[0023 of Chi] (see Fig 8 of Chi).

Re claim 27 Baek and Wu and Ke and Chi disclose the method of claim 24, wherein the top surface of the conductive capping layer(222)[0023 of Chi] is vertically aligned with the top surface of the first dielectric structure(bottom of 222 is vertically aligned with the top surface of 212).


Claim(s) 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) in view of Ke (USPGPUB DOCUMENT: 2019/0210061, hereinafter Ke) and Chi.



Re claim 29 Baek disclose in Fig 2-8, 10, 11 a method of forming a semiconductor device, comprising:

depositing a dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] along the top surface of the conductive capping layer while the SAM is disposed along the first dielectric structure(3 in Fig 3 of Baek), wherein the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is separated from the first dielectric structure(3 in Fig 3 of Baek); and
forming a second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] over the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] and the plurality of conductive wire(10a/10b/10c of Baek)s such that a bottom surface of the second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] is disposed below the top surface of the conductive wire(10a/10b/10c of Baek)s.

Baek does not disclose forming a conductive capping layer along a top surface of the plurality of conductive wire(10a/10b/10c of Baek)s, wherein a top surface of the conductive capping layer is aligned with a top surface of the first dielectric structure(3 in Fig 3 of Baek);
; depositing a self-assembled monolayer (SAM) along the top surface of the first dielectric structure(3 in Fig 3 of Baek); removing the SAM from over the first dielectric structure(3 in Fig 3 of Baek);

Ke discloses depositing a self-assembled monolayer (SAM) (130)[0035 of Ke] along the top surface of the first dielectric structure(dielectric 110)[0005,0034]; removing the SAM 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ke to the teachings of Baek in order to remove unwanted deposits to improve overall process selectivity [0008,0009, Ke]

Baek and Ke do not disclose forming a conductive capping layer along a top surface of the plurality of conductive wire(10a/10b/10c of Baek)s; wherein a top surface of the conductive capping layer is aligned with a top surface of the first dielectric structure(3 in Fig 3 of Baek);

Chi discloses in Fig 1-8 forming a conductive capping layer(222)[0023] along a top surface of the plurality of conductive wire(220’s)s; wherein a top surface of the conductive capping layer is aligned with a top surface of the first dielectric structure(top surface of 222 is substantially aligned with a top surface of 212);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chi to the teachings of Baek in order to prevent features that may actually collapse or fall down during the fabrication process [0002, Chi].  



Re claim 30 Baek and Ke and Chi disclose the method of claim 29, wherein the SAM  (130)[0035 of Ke] is configured to prevent deposition of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] on the first dielectric structure(3 in Fig 3 of Baek) (Since 130 is along the top surface of 110, this may be interpreted as wherein the SAM  (130)[0035 of Ke] is configured to prevent deposition of the dielectric capping layer on the first dielectric structure)

Re claim 31 Baek and Ke and Chi disclose the method of claim 29, further comprising:
forming an etch stop layer(silicon nitride 11)[0051 of Baek] along the first dielectric structure(3 in Fig 3 of Baek) and the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek].

Re claim 32 Baek and Ke and Chi disclose the method of claim 31, wherein forming the second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] comprises:
performing an etch process on the etch stop layer(silicon nitride 11)[0051 of Baek] and the first dielectric structure(3 in Fig 3 of Baek), thereby defining a plurality of opening(opening between 10b/10c/11 in Fig 6 of Baek)s between adjacent conductive wire(10a/10b/10c of Baek)s in the plurality of conductive wire(10a/10b/10c of Baek)s; and
depositing the second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] over the first dielectric structure(3 in Fig 3 of 

Re claim 33 Baek and Ke and Chi disclose the method of claim 32, wherein the etch process includes exposing the etch stop layer(silicon nitride 11)[0051 of Baek] and the first dielectric structure(3 in Fig 3 of Baek) to one or more chlorine- based etchants (CVD processes are known to use chlorine )[0012 of Chi].

Re claim 34 Baek and Ke and Chi disclose the method of claim 32, wherein the etch process removes a portion of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] and defines an upper surface of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek], wherein the upper surface of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is disposed vertically below a top surface of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] by a non-zero distance (see fig 8 of chi).

Re claim 35 Baek and Ke and Chi disclose the method of claim 29, further comprising:
forming an upper dielectric layer (216)[0017 of Chi] between the first dielectric structure(3 in Fig 3 of Baek) and the
second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek], wherein the upper dielectric layer is spaced between the dielectric capping layer(9 .

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (USPGPUB DOCUMENT: 2017/0092578, hereinafter Baek) Chi Chen and Wu in view of Ke (USPGPUB DOCUMENT: 2019/0210061, hereinafter Ke).


Re claim 17 Baek Chi Chen and Wu disclose the method of claim 16, 


Baek Chi Chen and Wu do not disclose further comprising:
selectively depositing a self-assembled monolayer (SAM) along the upper surface of the first ILD structure such that the SAM is offset from the conductive capping layer; and
wherein the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is selectively deposited with the SAM in place.

Ke discloses further comprising:
selectively depositing a self-assembled monolayer (SAM) (130)[0035]  along the upper surface of the first ILD structure (dielectric 110)[0005,0034] such that the SAM is offset from the conductive capping layer; 




Re claim 18 Baek Chi Chen and Wu and Ke disclose the method of claim 17, wherein the SAM (130)[0035 of Ke] is configured to prevent deposition of the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] along the first ILD structure (dielectric 110)[0005,0034 of Ke].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819